Case 1:16-cv-00041-CFC Document 253 Filed 04/24/19 Page 1 of 3 PageID #: 10927




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

F’REAL FOODS, LLC and                 )
RICH PRODUCTS CORPORATION,            )
                                      )
                   Plaintiffs,        )
                                      )
             v.                       ) C.A. No. 16-41 (CFC)
                                      ) CONSOLIDATED
HAMILTON BEACH BRANDS,                )
INC., HERSHEY CREAMERY                )
COMPANY and PAUL MILLS d/b/a          )
MILLS BROTHERS MARKETS,               )
                                      )
                   Defendants.        )

          SUPPLEMENTAL JOINT PRETRIAL ORDER EXHIBITS

Rodger D. Smith II (#3778)                  Francis DiGiovanni (#3189)
Michael J. Flynn (#5333)                    Thatcher A. Rahmeier (#5222)
Taylor Haga (#6549)                         DRINKER BIDDLE & REATH LLP
MORRIS, NICHOLS, ARSHT & TUNNELL LLP        222 Delaware Avenue, Suite 1410
1201 North Market Street                    Wilmington, DE 19801
P.O. Box 1347                               (302) 467-4200
Wilmington, DE 19899-1347                   francis.digiovanni@dbr.com
(302) 658-9200                              thatcher.rahmeier@dbr.com
rsmith@mnat.com
mflynn@mnat.com                             Counsel for Defendants
thaga@mnat.com

Counsel for Plaintiffs


April 24, 2019




                                      1
Case 1:16-cv-00041-CFC Document 253 Filed 04/24/19 Page 2 of 3 PageID #: 10928




             Pursuant to the Court’s direction at the Pretrial Conference held on

April 11, 2019, Plaintiffs f’real Foods, LLC and Rich Products Corporation

(collectively, “Plaintiffs”) and Defendants Hamilton Beach Brands, Inc. and

Hershey Creamery Company (collectively, “Defendants”) submit the attached

Supplemental Joint Pretrial Order Exhibits to address issues for trial relating

willful infringement.

             Attached hereto are the following, which correspond to the Exhibits

filed with the Joint Pretrial Order (D.I. 233):

      Exhibit 2-A:      Plaintiffs’ Supplemental Statement of Contested Facts to be
                        Litigated at Trial Regarding Willful Infringement
      Exhibit 3:        Defendants’ Statement of Contested Facts
      Exhibit 4-A:      Plaintiffs’ Supplemental Statement of Issues of Law to be
                        Litigated at Trial Regarding Willful Infringement
      Exhibit 5:        Defendants’ Statement of Issues of Law Remaining to be
                        Litigated
      Exhibit 7:        Defendants’ Witness List
      Exhibit 8-A:      Plaintiffs’ Supplemental Deposition Designations
      Exhibit 10:       Plaintiffs’ Trial Exhibit List
      Exhibit 11:       Defendants’ Trial Exhibit List
      Exhibit 20:       Defendants’ Statement of Additional Matters
Case 1:16-cv-00041-CFC Document 253 Filed 04/24/19 Page 3 of 3 PageID #: 10929




MORRIS, NICHOLS, ARSHT & TUNNELL LLP         DRINKER BIDDLE & REATH LLP
/s/ Michael J. Flynn                         /s/ Thatcher A. Rahmeier
___________________________                  ______________________________
Rodger D. Smith II (#3778)                   Francis DiGiovanni (#3189)
Michael J. Flynn (#5333)                     Thatcher A. Rahmeier (#5222)
Taylor Haga (#6549)                          222 Delaware Avenue, Suite 1410
1201 North Market Street                     Wilmington, DE 19801
P.O. Box 1347                                (302) 467-4200
Wilmington, DE 19899-1347                    francis.digiovanni@dbr.com
(302) 658-9200                               thatcher.rahmeier@dbr.com
rsmith@mnat.com
mflynn@mnat.com                              OF COUNSEL:
thaga@mnat.com
                                             William S. Foster, Jr.
OF COUNSEL:                                  Kenneth M. Vorrasi
                                             Brianna L. Silverstein
Guy W. Chambers                              Lee Roach, IV
Ellen P. Liu                                 Katlyn M. Moseley
Peter M. Colosi                              DRINKER BIDDLE & REATH LLP
Nicholas A. Shen                             1500 K Street, N.W.
SIDEMAN & BANCROFT LLP                       Washington, DC 20005-1209
One Embarcadero Center, 22nd Floor
San Francisco, CA 94111                      Reeya Thakrar, Esquire
(415) 392-1960                               DRINKER BIDDLE & REATH LLP
                                             191 N. Wacker Dr., Ste. 3700
Attorneys for Plaintiffs f’real Foods, LLC   Chicago, IL 60606-1698
and Rich Products Corporation
                                             Attorneys for Defendant Hamilton
                                             Beach Brands, Inc. and Hershey
                                             Creamery Company



April 24, 2019




                                         3
